Exhibit 10.1

EXECUTION VERSION

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Forbearance Agreement”) is entered into as of
May 30, 2014, by and among ANCHOR HOCKING, LLC, a Delaware limited liability
company (“Anchor”), ONEIDA LTD., a Delaware corporation (together with Anchor,
each individually a “Borrower” and, collectively, the “Borrowers”), UNIVERSAL
TABLETOP, INC., a Delaware corporation (“Holdings”), the Lenders party to the
Term Loan Agreement referred to below listed on the signature pages hereto and
constituting the Required Lenders, each other Subsidiary of Holdings party
hereto (collectively, the “Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Term Loan Agreement referred to below.

RECITALS

WHEREAS, Holdings, the Borrowers, the Lenders, the Administrative Agent and
other parties thereto are parties to that certain Term Loan Agreement, dated as
of May 21, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), pursuant to
which, among other things, the Lenders have agreed, subject to the terms and
conditions set forth in the Term Loan Agreement, to make certain loans and other
financial accommodations to the Borrowers;

WHEREAS, Events of Default (the “Specified Defaults”) have occurred and are
continuing under Section 8.01(b) of the Term Loan Agreement (subject to the Cure
Right in Section 8.03 of the Term Loan Agreement), as a result of the Borrowers’
failure to comply with (i) the Maximum Consolidated Leverage Ratio under
Section 7.11(a) of the Term Loan Agreement and (ii) the Minimum Interest
Coverage Ratio under Section 7.11(b) of the Term Loan Agreement, in each case
for the Fiscal Quarter ended March 31, 2014; and

WHEREAS, the Borrowers and Holdings have requested that the Lenders (and the
Administrative Agent on behalf of the Lenders) forbear until the Forbearance
Termination Date (as defined below) from exercising their rights and remedies
against Holdings, the Borrowers and the other Loan Parties under the Loan
Documents solely as a result of the Specified Defaults, and the Required Lenders
have agreed to such forbearance on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Acknowledgments and Agreements.

(a) Loan Documents. The Loan Parties acknowledge and agree that the Loan
Documents are valid and enforceable in accordance with their terms (subject to
applicable

 

1



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law) and
legally binding upon each of the Loan Parties party thereto and are hereby
reaffirmed and ratified.

(b) Amount of Obligations. The Borrowers and each other Loan Party acknowledge
and agree that as of May 30, 2014, (i) the aggregate unpaid principal balance of
the Term Loans is $248,125,000, and (ii) the aggregate amount of accrued and
unpaid interest on the Term Loans is not less than $155,078.13 (the foregoing
amounts are hereafter collectively referred to as the “Current Outstanding
Obligations”). The foregoing amounts do not include other fees, expenses
(including professional fees and expenses), and other Obligations and amounts
which are chargeable or otherwise reimbursable under the Term Loan Agreement and
the other Loan Documents or which are payable pursuant to this Forbearance
Agreement. None of the Borrowers or the other Loan Parties has any rights of
offset, defenses, claims or counterclaims with respect to the Current
Outstanding Obligations or any of the other Obligations or any payment
obligation under this Forbearance Agreement, and each of the Loan Parties are
jointly and severally obligated with respect thereto, in each case, in
accordance with the terms of the applicable Loan Documents and, with respect to
payment obligations hereunder, this Forbearance Agreement.

(c) Specified Defaults. Each Loan Party acknowledges and agrees that (i) the
Specified Defaults constitute Events of Default (subject to the Cure Right in
Section 8.03 of the Term Loan Agreement) under the Term Loan Agreement, and
(ii) as a result of such Events of Default, the Lenders are and will be entitled
(subject to the request or consent of the Required Lenders, and in certain
instances, the giving of notice (other than notice of the occurrence of the
Specified Defaults), to the extent set forth in the Loan Documents) to
accelerate the Obligations and to exercise all other rights and remedies under
the Loan Documents, applicable law or otherwise (subject to the Cure Right in
Section 8.03), in each case subject to any applicable limitations provided in
the Loan Documents.

(d) Required Lenders. The Administrative Agent and Lenders party hereto
represent and warrant that the Lenders party hereto, on and as of the date
hereof, collectively hold Loans having an aggregate principal amount greater
than a majority of the outstanding Loans on the date hereof and, such Lenders
collectively constitute the Required Lenders. By executing this Forbearance
Agreement, the Lenders party hereto hereby request that the Administrative Agent
execute this Forbearance Agreement.

(e) The Lenders party hereto acknowledge and agree that the terms and agreements
set forth in the ABL Amendment No.2 do not contravene the provisions of the ABL
Intercreditor Agreement or confer any additional rights on the ABL Secured
Parties (as such term is defined in the ABL Intercreditor Agreement) that would
be adverse to the Term Loan Lenders or, to the extent the ABL Amendment No. 2
does contravene such provisions or confer such additional rights, the Lenders
parties hereto waive the right to object to the ABL Amendment No. 2.

 

2



--------------------------------------------------------------------------------

SECTION 2. Forbearance; Forbearance Default Rights and Remedies.

(a) The Forbearance. Effective as of the Forbearance Effective Date (as defined
below), and without waiving the Specified Defaults or any other Default or Event
of Default that may now exist or which may occur hereafter, each of the
Administrative Agent and the Required Lenders agree that, subject to the terms
and conditions of this Forbearance Agreement and until the Forbearance
Termination Date (as defined below), it will forbear from exercising its rights
and remedies (including enforcement and collection actions) under the Loan
Documents or otherwise existing pursuant to any other agreement entered into in
connection with the Term Loan Agreement, by operation of law or otherwise
against the Loan Parties or any of the Collateral or other property owned by the
Loan Parties (including, without limitation, via set-off or recoupment) solely
with respect to or arising out of the Specified Defaults. Each Loan Party
acknowledges and agrees that the occurrence of the Specified Defaults constitute
Events of Default (subject to the Cure Right in Section 8.03 of the Term Loan
Agreement) upon which action could be taken or remedies could be exercised
(subject to the request or consent of the Required Lenders, and in certain
instances, the giving of notice (other than notice of the occurrence of the
Specified Defaults), to the extent set forth in the Loan Documents) but for the
forbearance described in the preceding sentence.

(b) Effect of Forbearance Termination. From and after the Forbearance
Termination Date, the agreements of the Required Lenders and the Administrative
Agent hereunder to forbear as set forth in Section 2(a) shall immediately
terminate without the requirement of any demand, presentment, protest, or notice
of any kind, all of which are hereby waived by the Borrowers and each other Loan
Party. The Borrowers and each other Loan Party hereby agree that, from and after
the Forbearance Termination Date, the Lenders and the Administrative Agent may
at any time, or from time to time, in their sole and absolute discretion,
exercise against any Loan Party (and its properties) any and all of their
rights, remedies, powers and privileges under any or all of the Term Loan
Agreement, any other Loan Document, applicable law and/or equity (in each case,
subject to any applicable limitations provided in the Loan Documents), all of
which rights, remedies, powers and privileges are fully reserved by each Lender
and the Administrative Agent.

(c) Limitation on Forbearance Extension. Except as set forth herein, none of the
Lenders shall have any obligation to extend the Forbearance Period, or enter
into any other waiver, forbearance or amendment, and the Lenders’ agreement to
permit any such extension, or enter into any other waiver, forbearance or
amendment shall be subject to the sole discretion of the Required Lenders (or,
if required by Section 10.01 of the Term Loan Agreement, each Lender). Any
agreement by any Lender (or the Administrative Agent on its behalf) to extend
the Forbearance Period, or enter into any other waiver, forbearance or
amendment, must be set forth in writing and signed by the Required Lenders (or,
if required by Section 10.01 of the Term Loan Agreement, each Lender) (or signed
by the Administrative Agent on behalf of the Required Lenders, or each Lender,
as applicable). The Borrowers and the other Loan Parties each acknowledge that,
as of the date hereof, the Lenders party hereto have not made any assurances
concerning any possibility of an extension of the Forbearance Period or the
entering into of any waiver, forbearance or amendment.

 

3



--------------------------------------------------------------------------------

(d) Certain Definitions. As used in this Forbearance Agreement, the following
terms shall have the meanings set forth below:

“ABL Amendment No. 2” means that certain Amendment No. 2 to Second Amended and
Restated Loan and Security Agreement, dated as of May 30, 2014, among Holdings,
the Borrowers and the applicable Lenders under, and as defined in, the ABL
Credit Agreement.

“Forbearance Default” means (i) the failure of any Loan Party to comply in any
material respect with any covenant or agreement set forth in this Forbearance
Agreement, (ii) the occurrence of any Event of Default (other than the Specified
Defaults), or (iii) any representation or warranty made by any Loan Party under
this Forbearance Agreement or certification made or deemed made by the Borrowers
or any other Loan Party in connection with this Forbearance Agreement shall be
false in any material respect on the date as of which made or deemed made.

“Forbearance Effective Date” has the meaning provided in Section 16.

“Forbearance Period” means the period beginning on the Forbearance Effective
Date and ending on the earliest to occur of:

(i) the fifth (5th) Business Day after the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders) provide notice to
the ABL Agent under the ABL Credit Agreement of the occurrence of any
Forbearance Default or any event or condition that, with the giving of notice,
the passage of applicable grace periods, or both, would be a Forbearance
Default, in each case and, in each case, such Forbearance Default or other event
or condition has not been remedied or waived as of such fifth Business Day;

(ii) the occurrence of any default or event of default under any of the ABL Loan
Documents or the exercise of any enforcement rights or remedies or the taking of
any similar action against any Loan Party or any Subsidiary thereof (including,
without limitation, the sending of any notice) under or in connection with the
ABL Loan Documents or any other loan or credit agreement or other document
evidencing Indebtedness having an aggregate principal amount in excess of the
Threshold Amount, in each case, to which a Loan Party or any Subsidiary thereof
is party;

(iii) the termination of the ABL Amendment No. 2 or any amendment or
modification thereto that is adverse to the interests of the Lenders (unless
consented to by the Required Lenders);

(iv) termination of Commitments under and as defined in the ABL Credit
Agreement, as amended by ABL Amendment No. 2;

 

4



--------------------------------------------------------------------------------

(v) the Loan Party’s entry into any debt financing arrangement (other than the
ABL Amendment No. 2) without the prior consent of the Required Lenders;
provided, no such consent shall be required for any increase in Commitments
under and as defined in the ABL Credit Agreement occurring after the ABL
Amendment No. 2 provided by Wells Fargo Bank, National Association or its
Affiliates; provided, further, that (A) such increase is in accordance with
(1) the ABL Credit Agreement, as amended by the ABL Amendment No. 2, and with no
further amendment or modification other than to provide for such increased
Commitments, (2) the ABL Intercreditor Agreement, and (3) this Forbearance
Agreement, and (B) no payment or other benefit, whether in the form of fees,
premium, interest rate or otherwise, other than as contemplated by the ABL
Credit Agreement, as amended by the ABL Amendment No. 2, shall be payable to any
Person, other than Wells Fargo Bank, National Association or its Affiliates, in
consideration of such increased Commitments; and

(vi) 5:00 P.M. (New York City time) on June 30, 2014.

“Forbearance Termination Date” means the first to occur of the times or events
described in clauses (i) through (vi) in the definition of Forbearance Period.

“Restart Plan” means reasonably detailed information outlining the Loan Parties’
plans to restart and resume operations at certain of the Loan Parties’ and/or
their applicable Subsidiaries’ plants and facilities that, as of the date
hereof, are shuttered or operating materially below normal operating levels,
including, but not limited, to a timetable identifying the key steps to be taken
to restart and resume operations.

(e) Cure Right Extension. Notwithstanding anything in the Term Loan Agreement to
the contrary, the period during which the Borrowers may exercise the Cure Right
under Section 8.03 of the Term Loan Agreement with respect to the Specified
Defaults for the Fiscal Quarter ending March 31, 2014 shall be extended until
the Forbearance Termination Date.

SECTION 3. Supplemental Terms, Conditions and Covenants On and After the
Forbearance Effective Date.

The Loan Parties hereby agree to comply with the following terms, conditions and
covenants from and after the Forbearance Effective Date, in each case
notwithstanding any provision to the contrary set forth in this Forbearance
Agreement, the Term Loan Agreement or any other Loan Document:

(a) Cooperation and Access. The Loan Parties shall cooperate reasonably and in
good faith with the Administrative Agent and its counsel and the ad hoc
committee of Lenders (initially consisting of the Lenders party hereto, the
“Lender Committee”), represented by legal counsel Milbank, Tweed, Hadley &
McCloy LLP (“Lender Committee Counsel”) and financial advisor Houlihan Lokey
Capital, Inc. (“Lender Committee Advisor,” and together with Lender Committee
Counsel, the “Lender Committee Representatives”), and such other professional
advisors retained from time to time by the Administrative Agent and the Lender
Committee, in providing reasonably

 

5



--------------------------------------------------------------------------------

full and complete access to the Administrative Agent and the Lender Committee
Representatives, on behalf of the Lenders, to the Loan Parties’ books and
records, to all other reasonably requested information relating to their
business and financial affairs and their properties, and to their senior
management and professional advisory teams; provided, notwithstanding the
forgoing, none of the Loan Parties or their Subsidiaries will be required to
disclose, permit inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter (i) that constitutes
nonfinancial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

(b) Financial and Other Information.

i. In addition to the financial statements and other reports required to be
provided under the Term Loan Agreement, Holdings shall deliver to the
Administrative Agent and the Lender Committee Representatives, on Thursday (or
the immediately succeeding Business Day if Thursday is not a Business Day) of
each week (commencing on June 12, 2014), a variance report showing on a line
item basis the percentage and dollar variance of actual cash disbursements and
cash receipts for the prior week from the amounts set forth for such week in the
13-Week Cash Flow Forecast (as defined below).

ii. The Loan Parties shall deliver to the Administrative Agent and the Lender
Committee Representatives (a) reasonably detailed information, to the extent it
exists or is developed, to permit the Lenders to determine and assess the short
term liquidity needs of the Loan Parties and potential exit or workout options
for the Loan Parties, in each case as specified in the schedule agreed to by the
Lender Committee Advisor and the Borrower’s financial advisor on the date
hereof, on or before the delivery dates set forth for such information on such
schedule (or as otherwise provided in such schedule), (b) on or before June 6,
2014, readily available historical or actual financial information supporting
the 13-Week Cash Flow Forecast and Borrowing Base Certificate delivered pursuant
to Section 16 (together with supporting schedules and analyses) and requested by
the Required Lenders prior to the date hereof, and (c) on or before June 6,
2014, copies of all documents provided by any of the Loan Parties to any third
parties contacted by any of the Loan Parties regarding potential financing, in
each case, during the one (1) year period preceding the date hereof; provided,
further, that, on and after the date hereof, the Loan Parties shall deliver
promptly to the Lender Committee Representatives copies of (x) any and all
information and guidance provided to Monomoy Capital Partners regarding the
necessary or desired terms for any proposed debt financing for the Loan Parties
by Monomoy Capital Partners and (y) any debt financing proposals from third
parties for which copies are provided to Monomoy Capital Partners or any
employee thereof (including any such employee serving in the capacity a director
of any Loan Party) or any Affiliates (other than Publico and its Subsidiaries)
or representatives thereof; provided, further, notwithstanding the forgoing,
none of the Loan Parties or their Subsidiaries will be required to disclose,
permit inspection, examination or making copies or abstracts of, or discussion
of, any document, information or other matter (i) that constitutes nonfinancial
trade secrets or non-financial proprietary information, (ii) in

 

6



--------------------------------------------------------------------------------

respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product.

(c) [Reserved].

(d) Long-Term Business Plan. The Borrowers shall deliver (i) a draft long-term
business plan approved by Holdings’ board of directors (the “Long-Term Business
Plan”) to the Administrative Agent and the Lender Committee Representatives by
no later than June 20, 2014 and (ii) a final Long-Term Business Plan to the
Administrative Agent and the Lender Committee Representatives by no later than
June 30, 2014, each of which shall include forecasted consolidated balance
sheets (assuming a static capitalization) and forecasted consolidated statements
of income and cash flows of Holdings and its Subsidiaries for the fiscal years
ending in 2014, 2015 and 2016, and forecasted consolidated statements of income
and cash flows of Holdings and its Subsidiaries for each month of the fiscal
year ending in 2014.

(e) Additional Restrictions. Notwithstanding anything in the Term Loan Agreement
to the contrary (but subject to the additional restrictions in the immediately
succeeding sentence), from and after Forbearance Effective Date, the Borrowers
shall not, nor shall it permit any of their Subsidiaries to, directly or
indirectly, (A) incur any Indebtedness, (B) create or incur any new Liens,
(C) make any Investments, (D) make any Restricted Payments, or (E) consummate
any Disposition, except, in the case of each such clause, in accordance with the
13-Week Cash Flow Forecast or otherwise in the ordinary course of business;
provided, that the Borrowers and their respective Subsidiaries shall in any
event be permitted to (v) incur Indebtedness otherwise allowed under
Section 7.03(a) (provided any increase in commitments under the ABL Credit
Agreement prior to the Forbearance Termination Date shall be subject to clause
(v) of the definition of Forbearance Period), (c)(but only with respect to
Indebtedness otherwise permitted by this clause (v), (d), (f) (solely with
respect to Loans made to a Loan Party) (g)(i), (i), (j), (l), or (m) of the Term
Loan Agreement, (w) create or incur Liens otherwise allowed under
Section 7.01(a), (c), (d), (e), (f), (g), (j), (k)(but solely with respect to
Liens securing Indebtedness permitted under Section 7.03(g)(i) of the Term Loan
Agreement), (l), (m), (n), (o), (p), (q), or (r) of the Term Loan Agreement,
(x) make any Investment otherwise allowed under Section 7.02(a), (d),
(f) (solely to the extent the principal obligation is allowed under under clause
(v) above), or (k) of the Term Loan Agreement, (y) make Restricted Payments
allowed under Section 7.06(a), (g), (i) (solely with respect to leases in effect
on the date hereof, if any), or (l) (provided, with respect to payments
permitted under Section 7.08(g) of the Term Loan Agreement, such transactions
must not be otherwise prohibited under this Section 3(e) and such payments are
included and made in accordance with the 13-Week Cash Flow Forecast) of the Term
Loan Agreement, and (z) consummate Dispositions allowed under Section 7.05(a),
(b), (c), (d), (e), (f), (h), (k), (n), or (o) of the Term Loan Agreement.
Notwistanding anything in the Term Loan Agreement or any other Loan Document to
the contrary, the Loan Parties and their Subsidiaries may, after consultation
with (but not approval of) the Lender Committee and the Lender Committee
Representatives, make Dispositions of

 

7



--------------------------------------------------------------------------------

obsolete and/or excess inventory to the extent such Dispositions are included in
the 13-Week Cash Flow Forecast. Furthermore, from and after the Forbearance
Effective Date, (i) the Loan Parties may not take any action that would be
prohibited by the express terms of the Term Loan Agreement at any time while a
Default or Event of Default is in existence, (ii) no payments may be made to
Holdings (except as expressly permitted during a Default or Event of Default
pursuant to the terms of the Term Loan Agreement and this Forbearance Agreement)
or the Sponsors (or any employees, Affiliates (other than Publico and its
Subsidiaries) or agents of the Sponsors, in each case in their capacity as
such), and (iii) the Loan Parties shall not enter into, or commit to enter into,
any Permitted Acquisition or sale-leaseback transaction.

(f) Professional Fees and Expenses. The Borrowers (i) shall enter into a
mutually acceptable fee arrangement with the Lender Committee Counsel, the
Lender Committee Financial Advisor and White & Case LLP, as counsel to the
Administrative Agent (“Agent Counsel”), in each case no later than five
(5) Business Days after the later of (x) the Forbearance Date and (y) the
Borrowers’ receipt of a draft fee proposal, and (ii) shall pay and, if the
Borrowers are prohibited from doing so by Applicable Law, the Guarantors shall
pay, within three (3) Business Days of receipt of an invoice therefor (subject
to redaction to protect privileges or other confidential communications), all
reasonable fees and out-of-pocket expenses of the Lender Committee Counsel, the
Lender Committee Financial Advisor and Agent Counsel, subject to the terms of
such fee arrangements.

(g) Special Guarantor Covenants. The Guarantors hereby (i) reaffirm their
guaranty of the due and punctual payment of the Obligations (as defined in the
Collateral Agreement) when the same come due (whether before or after the
Forbearance Termination Date) pursuant to the Collateral Agreement,
(ii) reaffirm their covenants and agreements in Section 2 of the Collateral
Agreement (to which they shall be bound both before and after the Forbearance
Termination Date), and (iii) to the extent applicable and without duplication,
covenant and agree (without limiting the generality of the foregoing) at all
times on and after the Forbearance Termination Date to perform and comply with
all terms, covenants and agreements contained in this Forbearance Agreement and
Article 2 of the Term Loan Agreement directly applicable to the Borrower as if
the same were directly applicable to the Guarantors.

(h) Restart Plan. The Borrowers shall deliver the Restart Plan to the
Administrative Agent and the Lender Committee Representatives by no later than
June 9, 2014.

SECTION 4. Representations, Warranties And Covenants Of The Borrowers and The
Other Loan Parties.

Each Loan Party hereby represents and warrants to the Administrative Agent and
to each of the Lenders that:

(a) the execution, delivery and performance of this Forbearance Agreement is
within such Loan Party’s corporate or other powers, has been duly authorized by
all

 

8



--------------------------------------------------------------------------------

necessary action, duly executed and delivered by it and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

(b) the execution, delivery and performance of this Forbearance Agreement does
not and will not (i) contravene the terms of any of such Loan Party’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Permitted
Liens), or require any payment to be made under any Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Loan Party or its property is subject; or (iii) violate any material Law;

(c) no Default or Event of Default (other than the Specified Defaults) has
occurred and is continuing as of the Forbearance Effective Date;

(d) except with respect to the Specified Defaults, all of the representations
and warranties of each Loan Party contained in the Term Loan Agreement or the
other Loan Documents are true and correct in all material respects (or, to the
extent qualified by materiality, in all respects) on the Forbearance Effective
Date, both before and after giving effect to this Forbearance Agreement, with
the same effect as though such representations and warranties had been made on
and as of the Forbearance Effective Date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date);

(e) as of the Forbearance Effective Date, there has been no change (i) in any
Loan Party’s legal name or (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any of its
offices or facilities at which Collateral owned by it is located (including the
establishment of any such new office or facility), in each instance other than
changes which have previously been disclosed in writing to the Administrative
Agent or otherwise set forth in the updated schedules delivered pursuant to
Section 16(e);

(f) as of the Forbearance Effective Date, there has been no change in the
information in the Compliance Certificate most recently delivered to the
Administrative Agent pursuant to Section 6.02(a) of the Term Loan Agreement, and
all Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations, containing a description of the
Collateral (or applicable portion thereof) have been filed of record in each
governmental, municipal or other appropriate office, in each case to the extent
required under the terms of the Loan Documents; and

(g) the Lenders’ and the Administrative Agent’s security interests in the
Collateral continue to be valid, binding, and enforceable first-priority
security interests

 

9



--------------------------------------------------------------------------------

(subject to the ABL Intercreditor Agreement) which secure the Obligations
(subject only to the Permitted Liens), in each case to the extent required under
the terms of the Loan Documents.

SECTION 5. Ratification of Liabilities, etc.. (a) Each of the Borrowers and the
other Loan Parties hereby ratifies and reaffirms all of its payment and
performance obligations and obligations to indemnify, contingent or otherwise,
under this Forbearance Agreement and each other Loan Document to which such
Person is a party, and each such party hereby ratifies and reaffirms its grant
of Liens on its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations, and confirms and agrees that such Liens
hereafter secure all of the Obligations. Each Guarantor acknowledges the
effectiveness and continuing validity of the Guarantee and its liability for the
Obligations pursuant to the terms of the Guarantee and that such Obligations are
without defense, setoff and counterclaim.

(b) Each Loan Party (i) acknowledges receipt of a copy of this Forbearance
Agreement and all other agreements, documents and instruments executed and/or
delivered in connection herewith, (ii) consents to the terms and conditions of
same without prejudice to any Loan Party’s liability pursuant to any of the Loan
Documents, (iii) agrees and acknowledges that each of the Loan Documents remains
in full force and effect, that such Loan Party’s obligations thereunder are
without defense, setoff and counterclaim and that each of the Loan Documents to
which it is a party is hereby ratified and confirmed, and (iv) ratifies and
reaffirms each waiver of such Loan Party set forth in the Loan Documents to
which it is a party.

SECTION 6. Reference To And Effect Upon The Term Loan Agreement. (a) Except as
expressly modified hereby, all terms, conditions, covenants, representations and
warranties contained in the Term Loan Agreement and other Loan Documents, and
all rights of the Lenders and the Administrative Agent and all of the
Obligations, shall remain in full force and effect. Each of the Borrowers and
the other Loan Parties hereby confirms that no such party has any right of
setoff, recoupment or other offset with respect to any of the Obligations.

(b) Except as expressly set forth herein, the effectiveness of this Forbearance
Agreement shall not directly or indirectly (i) create any obligation to continue
to defer any enforcement action after the occurrence of any Forbearance Default,
(ii) constitute a consent or waiver of any past, present or future violations,
including Defaults and Events of Default, of any provisions of the Term Loan
Agreement or any other Loan Documents, (iii) amend, modify, prejudice or operate
as a waiver of any provision of the Term Loan Agreement or any other Loan
Documents or any right, remedy, power or privilege of the Lenders and/or the
Administrative Agent, (iv) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction, or
(v) constitute a course of dealing or other basis for altering any Obligations
or any other contract or instrument. Except as expressly set forth herein, each
of the Administrative Agent and each Lender reserves all of its rights,
remedies, powers and privileges under the Term Loan Agreement, the other Loan
Documents, applicable Law and/or equity. Except to the extent disclosed to the
Required Lenders prior to the date hereof, to the knowledge of the Borrowers, no
waiver of any of the the terms of the Term Loan Agreement or other Loan
Documents has been executed and delivered to any Loan Party prior to the date
hereof.

 

10



--------------------------------------------------------------------------------

(c) From and after the Forbearance Effective Date, (i) the term “Agreement” in
the Term Loan Agreement, and all references to the Term Loan Agreement in any
Loan Document shall mean the Term Loan Agreement (after giving effect to this
Forbearance Agreement), (ii) the term “Loan Document” in the Term Loan Agreement
and the other Loan Documents shall include, without limitation, this Forbearance
Agreement and any agreements, instruments and other documents executed and/or
delivered in connection herewith, and (iii) the term “Obligations” in the Term
Loan Agreement and the other Loan Documents shall include, without limitation,
all liabilities and obligations of any Loan Party arising under this Forbearance
Agreement and any agreements, instruments and other documents executed and/or
delivered in connection herewith.

(d) This Forbearance Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Term Loan Agreement or
any other Loan Document.

SECTION 7. Releases. By its execution hereof and in consideration of the mutual
covenants contained herein and other accommodations granted to the Loan Parties
hereunder, each Loan Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages (collectively, the “Claims”) any of them may, as a
result of actions or inactions occurring on or prior to the Forbearance
Effective Date, have or allege to have as of the date of this Forbearance
Agreement (and all defenses that may arise out of any of the foregoing) of any
nature, description, or kind whatsoever, based in whole or in part on facts,
whether actual, contingent or otherwise, now known, unknown, or subsequently
discovered, whether arising in law, at equity or otherwise, against the
Administrative Agent or any Lender, their respective affiliates, agents,
principals, managers, managing members, members, stockholders, “controlling
persons” (within the meaning of the United States federal securities laws),
directors, officers, employees, attorneys, consultants, advisors, agents,
trusts, trustors, beneficiaries, heirs, executors and administrators of each of
the foregoing (collectively, the “Released Parties”) arising out of, or relating
to, this Forbearance Agreement, the Term Loan Agreement, the other Loan
Documents and any or all of the actions and transactions contemplated hereby or
thereby, including any actual or alleged performance or non-performance of any
of the Released Parties hereunder or under the other Loan Documents. Each Loan
Party hereby acknowledges that the agreements in this Section 7 are intended to
be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Claims. In entering into this Forbearance Agreement, each
Loan Party expressly disclaims any reliance on any representations, acts, or
omissions by any of the Released Parties and hereby agrees and acknowledges that
the validity and effectiveness of the releases set forth above does not depend
in any way on any such representation, acts and/or omissions or the accuracy,
completeness, or validity thereof. The provisions of this paragraph shall
survive the termination or expiration of the Forbearance Period and the
termination of the Loan Documents and the payment in full in cash of all
Obligations of the Loan Parties under or in respect of the Term Loan Agreement
and other Loan Documents and all other amounts owing thereunder.

 

11



--------------------------------------------------------------------------------

SECTION 8. Construction. This Forbearance Agreement and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Forbearance Agreement or any such other agreements and documents nor any
alleged ambiguity therein shall be interpreted or resolved against any party on
the ground that such party or its counsel drafted this Forbearance Agreement or
such other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Forbearance Agreement and all other agreements and
documents executed in connection therewith, and that such party knows the
contents thereof and signs the same freely and voluntarily. The parties hereto
acknowledge that they have been represented by legal counsel of their own
choosing in negotiations for and preparation of this Forbearance Agreement and
all other agreements and documents executed in connection herewith and that each
of them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.

SECTION 9. Counterparts. This Forbearance Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Forbearance Agreement by
delivering by facsimile or other electronic transmission a signature page of
this Forbearance Agreement signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.

SECTION 10. Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Forbearance Agreement in any jurisdiction
shall not affect or impair the validity, legality, or enforceability of the
remaining provisions or obligations under this Forbearance Agreement or of such
provision or obligation in any other jurisdiction.

SECTION 11. Further Assurances. The Borrowers and each other Loan Party agrees
to, and to cause any other Loan Party to, take all further actions and execute
all further documents the Lender Committee (or the Administrative Agent or
either Lender Committee Representative, in each case on behalf of the Lender
Committee) may from time to time reasonably request to carry out the
transactions contemplated by this Forbearance Agreement and all other agreements
executed and delivered in connection herewith. Any failure to comply with the
agreements in this Section 11 in any material respect shall be an Event of
Default for all purposes of the Term Loan Agreement if such failure has not been
remedied or waived within five (5) Business Days after the Borrowers’ receipt of
notice from the Lender Committee (or the Administrative Agent or either Lender
Committee Representative, in each case on behalf of the Lender Committee).

SECTION 12. Section Headings. Section headings in this Forbearance Agreement are
included herein for convenience of reference only and shall not constitute part
of this Forbearance Agreement for any other purpose.

 

12



--------------------------------------------------------------------------------

SECTION 13. Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Term Loan
Agreement; provided, however, that a copy of any notice, request, or other
correspondence to the Lender Committee or any Lenders party to this Agreement
shall be provided to:

Milbank, Tweed, Hadley & McCloy LLP

601 South Figueroa Street, 30th Floor

Los Angeles, California 90017

Attn: Mark Shinderman / Neil Wertlieb

Facsimile: (213) 629-5063

SECTION 14. Governing Law. This Forbearance Agreement and the rights and
obligations of the parties under this Forbearance Agreement shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.

SECTION 15. Acknowledgements. Each Loan Party hereby acknowledges that:

(a) it has carefully read and fully understood all of the terms and conditions
of this Forbearance Agreement;

(b) it has consulted with, or had a full and fair opportunity to consult with,
and has been advised by fully competent counsel in the negotiation, execution
and delivery of this Forbearance Agreement;

(c) it has had a full and fair opportunity to participate in the drafting of
this Forbearance Agreement and that no provision of this Forbearance Agreement
shall be construed against or interpreted to the disadvantage of any party
hereto by any court or other governmental or judicial authority by reason of any
party hereto having or being deemed to have structured, dictated or drafted such
provision;

(d) it is freely, voluntarily, knowingly and intelligently entering into this
Forbearance Agreement;

(e) none of the Lenders or the Administrative Agent has a fiduciary relationship
to any Loan Party, and the relationship between the Administrative Agent and the
Lenders, on the one hand, and the Loan Parties, on the other, is solely that of
creditor and debtor; and

(f) no joint venture exists among the Loan Parties, the Administrative Agent and
the Lenders.

SECTION 16. Effectiveness. This Forbearance Agreement shall become effective at
the time (the “Forbearance Effective Date”) that all of the following conditions
precedent have been satisfied as determined by the Lender Committee in its sole
discretion; provided, that for the purpose of determining satisfaction with the
conditions specified in this Section 16, each Lender that has signed and
delivered a counterpart of this Forbearance Agreement shall be deemed to have
accepted, and to be satisfied with, each document required under this Section 16
that has in fact been executed and/or delivered as contemplated by this
Section 16 prior to the delivery of such counterpart:

(a) Holdings, the Borrowers and the applicable Lenders under, and as defined in,
the ABL Credit Agreement shall have executed and delivered the ABL Amendment
No. 2 and all documents, agreements and instruments executed or delivered in
connection therewith, which shall all be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders;

 

13



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received counterparts of this
Forbearance Agreement that, when taken together, bear the signatures of
Holdings, the Borrowers, the Guarantors and the Required Lenders;

(c) the Administrative Agent and the Lender Committee Counsel shall have
received from Holdings and the Borrowers an officer’s certification specifying
that all conditions to effectiveness of the ABL Amendment No. 2 (subject only to
the effectiveness of this Forbearance Agreement) have been satisfied or waived
in writing;

(d) the Administrative Agent and the Lender Committee Representatives shall have
received from Holdings (i) a 13-week consolidated cash flow forecast of Holdings
and its Subsidiaries (which shall be in reasonable line item detail) commencing
with the week ending May 30, 2014 (the “13-Week Cash Flow Forecast”), the
delivery of which is and shall be deemed a representation by Holdings that such
13-Week Cash Flow Forecast has been prepared based upon good faith estimates and
assumptions that Holdings believes were reasonable at the time made (it being
understood and agreed that such 13-Week Cash Flow Forecast is not to be viewed
as fact and that actual results during the period or periods covered thereby may
differ from such projected results), (ii) a calculation of the Borrowing Base
under the ABL Credit Agreement as of May 16, 2014 (together with supporting
schedules and analyses), the delivery of which is and shall be deemed a
representation by Holdings as to the amount of the Borrowing Base as of such
date, and (iii) the schedule referenced in clause (a) of Section 3(b)(ii);

(e) the Administrative Agent and the Lender Committee Representatives shall have
received from the Borrowers, (i) schedules to the Term Loan Agreement and the
Collateral Agreement updated through the date hereof and (ii) a certification by
a Responsible Officer of the Borrowers stating that such updated schedules are
true, complete and correct in all material respects as of the date hereof.

(f) immediately after giving effect to this Forbearance Agreement and the ABL
Amendment No. 2, no Default or Event of Default under, and as defined in, the
ABL Credit Agreement has occurred and is continuing;

(g) to the extent the Borrowers have received an invoice, all reasonable fees,
charges, and disbursements of (i) the Lender Committee Counsel, (ii) the Lender
Committee Financial Advisor, and (iii) Agent Counsel, together with all other
fees and expenses submitted to the Borrowers and required to be paid or
reimbursed

 

14



--------------------------------------------------------------------------------

pursuant to Section 10.04 of the Term Loan Agreement (including out-of-pocket
expenses of the Administrative Agent), shall have been paid or reimbursed by the
Borrowers; and

(h) the Borrowers shall have paid, (i) as a retainer for its services as counsel
to the Lender Committee, $300,000 to Milbank, Tweed Hadley & McCloy LLP, (ii) as
a retainer for its services as financial advisor to the Lender Committee,
$125,000 to Houlihan Lokey Capital, Inc., and (iii) as a retainer for its
services as counsel to the Administrative Agent, $100,000 to Agent Counsel, it
being understood and agreed that each such payment pursuant to this
Section 16(h) shall be an “evergreen” retainer that will be “topped up”
periodically, and shall not be deemed to be a “cap” on the costs, fees and
expenses and that the receipt of such retainers shall not limit the rights and
remedies of the Administrative Agent and the Lenders, or the obligations of
Holdings and the Borrowers under Section 10.04 of the Term Loan Agreement or
otherwise.

SECTION 17. Assignments; No Third Party Beneficiaries. This Forbearance
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
other Loan Parties, the Lenders, the Administrative Agent and their respective
successors and assigns; provided that, neither the Borrowers nor any other Loan
Party shall be entitled to delegate any of their duties hereunder and shall not
assign any of its rights or remedies set forth in this Forbearance Agreement
without the prior written consent of the Administrative Agent and the Required
Lenders in their sole discretion (and any attempted assignment or delegation
without such consent shall be null and void). No Person other than the parties
hereto and their permitted successors and assigns, shall have any rights
hereunder or be entitled to rely on this Forbearance Agreement and all
third-party beneficiary rights are hereby expressly disclaimed.

SECTION 18. Amendments. No provision of this Forbearance Agreement may be
amended, modified, waived or supplemented, and no consent to any departure by
any Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders or the Administrative Agent (at the
direction of the Required Lenders) and Borrowers or the applicable Loan Party,
as the case may be.

SECTION 19. Final Agreement. This Forbearance Agreement, the Term Loan
Agreement, the other Loan Documents, and the other written agreements,
instruments, and documents entered into in connection herewith and therewith
(collectively, the “Credit Support Documents”) set forth in full the terms of
agreement between the parties hereto and thereto and are intended as the full,
complete, and exclusive contracts governing the relationship between such
parties, superseding all other discussions, promises, representations,
warranties, agreements, undertakings and understandings between the parties with
respect thereto. Any waiver of any condition in, or breach of, any of the
foregoing in a particular instance shall not operate as a waiver of other or
subsequent conditions or breaches of the same or a different kind. The Lenders’
and/or the Administrative Agent’s exercise or failure to exercise any rights or
remedies under any of the foregoing in a particular instance shall not operate
as a waiver of its right to exercise the same or different rights, remedies,
powers and privileges in any other instances. There are no oral agreements among
the parties hereto.

[Signature pages to follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

UNIVERSAL TABLETOP, INC., as Holdings By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President
ANCHOR HOCKING, LLC, as Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon  

Title:

  Interim Chief Executive Officer and President ONEIDA LTD., as Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC., as Guarantors

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Interim Chief Executive Officer and President

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Kelvin Ji

  Name:   Kelvin Ji   Title:   Director   By:  

/s/ Peter Cucciara

  Name:   Peter Cucciara   Title:   Vice President

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

CIFC Funding 2007-I, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2011-I, Ltd.

CIFC Funding 2012-I, Ltd.

CIFC Funding 2012-II, Ltd.

CIFC Funding 2013-I, Ltd.

CIFC Funding 2013-II, Ltd.

CIFC Funding 2013-III, Ltd.

By: CIFC Asset Management LLC, its Collateral Manager By:  

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Mutual Fire Insurance Company, as Lender By:  

/s/ Ronald R. Serpico

  Name:   Ronald R. Serpico   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Defined Benefit Master Trust, as Lender By:  

/s/ Ronald R. Serpico

  Name:   Ronald R. Serpico   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Life Insurance Company, as Lender By:  

/s/ Ronald R. Serpico

  Name:   Ronald R. Serpico   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

On behalf of Voya Investment Management Co. LLC, as Lender By:  

/s/ Charles E. Lemieux

  Name:   Charles E. Lemieux, CFA   Title:   Senior Vice President

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

WESTERN ASSET MANAGEMENT COMPANY,

as investment manager and agent on behalf of certain of its clients

By:  

/s/ W. Stephen Venable, Jr.

  Name:   W. Stephen Venable, Jr.   Title:   Manager, U.S. Legal and Corporate
Affairs

 

[Signature Page to Forbearance Agreement]